Citation Nr: 1807723	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for arthritis of the cervical spine (claimed as neck condition).

3. Entitlement to service connection for seizures. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran filed a Notice of Disagreement (NOD) in December 2011. The RO issued a Statement of the Case (SOC) in February 2012, and the Veteran filled a substantive appeal in February 2012.

In August 2016, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this matter for further development in March 2017. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of the benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.




FINDINGS OF FACT

1. Migraine headaches are not shown to be causally or etiologically related to any disease, injury, or incident in service; migraine headaches did not manifest within one year of the Veteran's discharge from service.

2. Arthritis of the cervical spine is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service.

3. Seizures are not shown to be causally or etiologically related to any disease, injury, or incident in service; seizures did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for a neck condition, diagnosed as arthritis of the cervical spine, have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1137, 1154(b) 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a seizure disorder are not met. 38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters sent in August 2010, September 2011, and January 2012. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records and reports have been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  

Additionally, during the pendency of this appeal, the Veteran was provided VA medical examinations, including opinions. The Board finds that these VA examination reports are adequate to decide the claim because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

In March 2017, the Board reopened the Veteran's claims for entitlement to service connection for migraine headaches and entitlement to service connection for arthritis of the cervical spine. The Board remanded those claims as well as the Veteran's claim for entitlement to service connection for seizures to the AOJ for additional development, to include affording the Veteran new VA examinations with medical opinions about the nature and etiology of his claimed conditions. Following completion of the remand directives, the AOJ was to readjudicate the Veteran's claims. 

The Board finds that there was substantial compliance with the March 2017 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the Veteran was afforded VA examinations with opinions in June 2017. Accordingly, the Board finds that there has been substantial compliance with the March 2017 remand directives and no further remand is necessary. See Stegall, supra; D'Aries, supra. Thus, the Board finds that VA has fully satisfied the duty to assist. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Factual Background and Analysis 

Migraine headaches

The Veteran is seeking entitlement to service connection for migraine headaches. 

Service treatment records do not show a history of complaints, treatment, or diagnoses of headaches or migraines during service. Furthermore, during the Veteran's separation examination, he specifically denied frequent or severe headaches and history of head injury. See May 1969 Report of Medical History. 

Post-service VA and private treatment records reflect that the Veteran was diagnosed with and treated for tension headaches, but there was no evidence that the Veteran was treated for or diagnosed with migraine headaches. 

Private records from October 2007 indicate that the Veteran's private physician stated that "I believe that all or most of the problems that he suffers with now are directly linked to previous military service." Statements from the Veteran's treating physicians dated in October 2011 reflect the opinions that the Veteran was completely and permanently disabled and unable to maintain employment. In addition, it was noted that he suffered from severe seizures, severe degenerative arthritis of the neck and L-S area as a direct result of injuries received from an injury he had in service. However, these opinions were silent as to any complaints, treatment or diagnosis of migraine headaches. An additional statement in January 2013 from the Veteran's private physician noted that "[i]n my opinion...the migraine headaches...could very likely be the result of wounds he received to the Head, Forehead and Back as a result of the accident he had while serving in Korea." 

During his August 2016 Board hearing, the Veteran asserted that he was involved in a motor vehicle accident while in the service which he contends caused his claimed migraine headaches. The Veteran testified that he began to have migraines while still stationed in Korea. 

As noted above, in a statement issued in January 2013, the Veteran's private physician Dr. G.B.N. stated that the Veteran's migraine headaches "could very likely be the result of wounds he received to the Head, Forehead and Back as a result of the accident he had while serving in Korea." As the Board noted in its March 2017 Decision and Remand, Dr. G.B.N.'s opinion is speculative, and therefore insufficient to establish a basis for service connection. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (providing that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Additionally, Dr. G.B.N.'s opinion, consisting of one sentence, provides no rationale thereby lessening the probative value of the opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  

The Veteran was afforded a VA examination in June 2017 and was diagnosed with tension headaches. He reported that he had been diagnosed with migraine headaches ever since his in-service motor vehicle accident and that he had been receiving treatment for a number of years. The Veteran reported that he experienced a headache almost daily and that his headaches were typically located at the back right of the head. He indicated that he took meloxicam for the condition and experienced some dizziness associated with the headaches. The Veteran reported no nausea, vomiting, or sensitivity to light or sound. See June 2017 VA Examination Report.

In his remarks, the examiner stated that the Veteran had tension type headaches. The examiner indicated that he reviewed the Veteran's file and saw no complaints of headaches while he was in service. The examiner opined that due to the lack of evidence, it was less than likely that the motor vehicle accident that the Veteran was involved in over fifty years ago was the cause of his ongoing tension headaches. Rather, the examiner indicated that the Veteran's headaches were likely all stress related. Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed tension headaches are related to his military service, to include the 1968 motor vehicle accident.

As an initial matter, the record shows that the Veteran has been diagnosed with tension headaches. See June 2017 VA Examination Report. As such, the Board finds the current disability element is established. Shedden v. Principi, 381 F.3d 1163, 1167.  

The Board, however, finds that while to the extent the Veteran claims he sustained injuries to his head and neck from a motor vehicle accident in 1968, the Veteran's service treatment records do not show any chronic residuals stemming from the claimed accident.  For example, the Veteran complained of back trouble and that he did not know how it happened in May 1968, he complained that he fell on his left wrist in September 1968, and he complained of frequent urination in February 1969, but there are no documented relevant complaints associated with a head or neck injury resulting in headaches.  As noted above, on the May 1969 Report of Medical History prepared and signed by the Veteran, while he complained of eye trouble, tooth trouble, history of broken bones [fractured left ankle in 1963 according to the August 1967 pre-induction Report of Medical History], and back trouble, he denied frequent or severe headaches and history of head injury.  The Board finds the evidence contemporaneous to the Veteran's service more probative due to its proximity to service than lay recollections made many years later after service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3), (4), and accompanying Notes; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Therefore, the separation examination report and separation history report are accepted as the credible and accurate account of the Veteran's physical condition during service and upon discharge.  

Furthermore, the Board finds that the June 2017 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for headaches. The opinion was based on an examination of the Veteran and review of the claims file, and it is supported by a thorough medical rationale that is fully consistent with the record. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale). Specifically, the examiner concluded that the Veteran's current tension headaches are stress related rather than a result of the claimed motor vehicle accident. 

Overall, the June 2017 opinion was thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder. Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported headaches at discharge, post-service treatment records showing an absence of any headaches for many years after service.

The Board acknowledges the Veteran's assertions that he suffers from headaches and that such are related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra as to the specific issue in this case, the etiology of headaches, to include migraines and tension headaches falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed headaches are related to claimed in-service injuries to his head and neck requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, supra. As such, the Board assigns no probative weight to the Veteran's assertions that his headaches are related to any in-service injury or event, to include the 1968 motor vehicle accident.

The Board also acknowledges the Veteran's assertions that he has suffered from headaches since service. The Veteran is certainly competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Any relationship, however, between current headaches and headaches experienced over the years must be established by medical evidence because headaches may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  The June 2017 opinion of the VA examiner found no relationship between the Veteran's current headaches and his military service. There is also no persuasive medical evidence or persuasive credible lay evidence that the Veteran's claimed disorder manifested to a compensable degree within a year of his separation of service.  Therefore, service connection based on presumptive service connection for a chronic disease or based on a theory of continuity of symptomatology is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for migraine headaches.  The benefit of the doubt rule is not for application. See 38 U.S.C. § 5107 (b).

Cervical Spine

The Veteran is seeking entitlement to service connection for arthritis of the cervical spine, claimed as a neck condition. He has alleged that this disability had its onset in service, in particular as a result of an in-service motor vehicle accident in 1968.

The Veteran's service treatment records do not show a history of complaints, treatment, or diagnoses of neck pain or arthritis. 

Post-service treatment records reflect treatment for chronic neck pain. In particular, post-service VA treatment records reveal that the Veteran's neck had a decreased range of motion in September 1994 and he was diagnosed with musculoskeletal pain. April 1997 treatment notes reflect that the Veteran reported a fall on his right shoulder which resulted in painful motion on the right side of his neck. In May 1997, the Veteran was again treated for complaints of neck pain and again was found to have decreased range of motion. March 2007 X-ray evidence showed possible degenerative changes. November 2008 treatment notes revealed complaints of pain since an alleged motor vehicle accident while in the service, however no diagnosis was given. 

Private medical records from January 1997 revealed chronic osteoarthritic changes. A May 2006 comprehensive physical revealed range of motion of the cervical spine to be normal. October 2007 records indicate that the Veteran's private physician stated that "I believe that all or most of the problems that he suffers with now are directly linked to previous military service." 

The Veteran also submitted a lay statement from a friend in January 2008, which appeared to corroborate his contentions of a motor vehicle accident in service. The friend indicated that the Veteran told him of an accident that he had suffered and the friend indicated that he remembered the Veteran complaining of back and neck pain. 

The Veteran's private physician Dr. G.B.N. noted that most of the Veteran's current health problems are directly linked to his former military service. A note from his VA doctor, Dr. H. S., reported that the Veteran was completely and permanently disabled and unable to maintain gainful employment. Such notes from the Veteran's treating physicians provide no evidence that the Veteran's current arthritis is related to his active duty service. 

The Veteran had an independent medical evaluation in April 2015, in which he again reported his alleged accident in service. The Veteran reported that he did not lose consciousness but that he experienced significant posterior cervical neck and lumbar pain. Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies." 

In addition, the Veteran testified at the August 2016 hearing, that after his motor vehicle accident he began to experience pain in his neck and back and that such continued after he got out of service. The Veteran reported that he suffered no other falls or injuries to his neck, back or head. He testified that he suffered a bloody nose after his alleged in service motor vehicle accident and indicated that such was evidence that he had hit his head. The Veteran further testified that he believed as a result of racial prejudice that some of his service treatment records were blacked out. 

With regard to the Veteran's claimed arthritis of the cervical spine, he has alleged that this disability had its onset in service or as a result of an accident that occurred in service. As stated above, service treatment records did not show a history of complaints, treatment, or diagnoses of neck pain or arthritis. Post-service treatment records reflect treatment for chronic neck pain. An April 2015 opinion from Dr. D.S.R. noted that it was his opinion that the Veteran "sustained a service-connected motor vehicle accident in 1968 which subsequently created cervical spine, lumbar spine, and bilateral hip arthropathies." However, this opinion contained no rationale thereby lessening the probative value of the opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  

In June 2017, the Veteran was afforded a VA examination to determine the etiology of his cervical spine condition. The Veteran was diagnosed with degenerative arthritis of the spine. The Veteran reported that he was involved in a motor vehicle accident while in service and that his condition has bothered him ever since that time. He reported that he suffered pain in the neck just about all of the time. He indicated that the pain was located at the base of his neck and that any sudden movements seemed to make the pain worse. He reported taking meloxicam for the pain as needed and indicated that the medication helped to relieve his pain. The Veteran reported no surgery or injections in the neck but indicated that the physical therapy on his neck approximately five to six years prior to the examination. See June 2017 VA Examination Report.  

The examiner remarked that the Veteran had degenerative arthritis in the neck which was very evident and that this condition had significant effects on the range of motion of his neck. The examiner acknowledged the Veteran's contention that a motor vehicle accident that he was involved in over fifty years ago was the cause of his arthritis. However, the Veteran also reported to the examiner that he was a brick mason from the time he got out of service until about 2007 after he suffered a fall. The examiner opined that it was less than likely that the Veteran had arthritis in his neck from a motor vehicle accident that happened over fifty years ago when he was just 21 years old. Rather, the examiner opined that the cause of his arthritis in his neck was directly related to the work he did for forty years which included masonry. Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed arthritis of the cervical spine is related to his military service, to include the 1968 motor vehicle accident.

As an initial matter, the record shows that the Veteran has been diagnosed with arthritis of the cervical spine. As such, the Board finds the current disability element is established. Shedden v. Principi, 381 F.3d 1163, 1167. 

For the reasons set forth above, the Board finds the evidence contemporaneous to the Veteran's service more probative due to its proximity to service than lay recollections made many years later after service.  The service treatment records are significant for showing no chronic disability of the neck in service.   

Furthermore, the June 2017 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for arthritis of the cervical spine. The opinion was based on an examination of the Veteran and review of the claims file, and it is supported by a thorough medical rationale that is fully consistent with the record. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale). Specifically, the examiner concluded that the Veteran's current arthritis of the cervical spine was not related to his claimed motor vehicle accident. The examiner noted the Veteran's 40 years of post-service employment doing masonry work as an etiology of his current neck condition.

Overall, the June 2017 opinion was thorough, supported by an explanation, and based on examination of the Veteran and review of the claims folder. Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported neck symptoms at discharge, post-service treatment records showing an absence of any neck complaints for many years after service, and other evidence showing that the Veteran worked in a physically demanding occupation, specifically masonry, for many years after service. 

The Board acknowledges the Veteran's assertions that his arthritis of the cervical spine is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra as to the specific issue in this case, the etiology of arthritis of the cervical spine falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed arthritis of the cervical spine is related to claimed in-service injuries to his head and neck requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, supra. As such, the Board assigns no probative weight to the Veteran's assertions that his arthritis of the cervical spine is related to any in-service neck injury, to include the 1968 motor vehicle accident.

The Board also acknowledges the Veteran's assertions that he has suffered from neck pain since service. The Veteran is certainly competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Any relationship, however, between current neck pain and neck pain experienced over the years must be established by medical evidence because neck pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  The June 2017 opinion of the VA examiner found no relationship between the Veteran's current neck pain and his military service. There is also no persuasive medical evidence or persuasive credible lay evidence that the Veteran's arthritis manifested to a compensable degree within a year of his separation of service.  Therefore, service connection based on presumptive service connection for a chronic disease or based on a theory of continuity of symptomatology is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for arthritis of the cervical spine.  The benefit of the doubt rule is not for application. See 38 U.S.C. § 5107 (b).

Seizures 

The Veteran is seeking entitlement to service connection for seizures. The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of seizures. The Veteran asserts that he was involved in a motor vehicle accident while in service, during which he injured his head. He contends that this incident caused his seizures. The Veteran was diagnosed with seizures in 1991 following a cerebrovascular accident (CVA) or stroke. He was prescribed Dilantin and has been on such medication ever since. The Veteran has also reported infrequent breakthrough seizures. 

In statements issued in October 2011, October 2012 and January 2013, the Veteran's private physician Dr. G.B.N. stated that the Veteran suffered from severe seizures as a direct result of "injuries received from an injury he had in service." Dr. G.B.N. did not provide a rationale for his opinion thereby lessening the probative value of the opinion.  As noted above, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  

The Veteran underwent a VA examination in June 2017. The examiner listed a diagnosis of tonic-clonic seizures or grand mal (generalized convulsive seizures). In reporting the Veteran's history, the examiner noted that the Veteran reported suffering from seizures for years with his first seizure occurring in the 1990s. The examiner noted that continuous medication is required for control of epilepsy or seizure activity and indicated that the Veteran is currently taking Dilantin for this purpose. The Veteran's seizure diagnosis was confirmed and the examiner noted that the Veteran had just recently been admitted to the hospital for the condition. See June 2017 VA Examination Report. 

The examiner noted generalized tonic-clonic convulsions and episodes of unconsciousness. The approximate date of the first seizure activity was noted as 1994 with the most recent seizure activity in May 2017. The number of major seizures was noted as at least one in the past two years with average frequency of major seizures noted as at least one in the past six months. The examiner indicated that imaging studies or diagnostic procedures had been performed, noting that a computed tomography (CT) examination had been conducted in May 2017. The impression from this examination was no acute intracranial findings. Id. 

The examiner remarked that the Veteran was currently claiming a motor vehicle accident in 1968 as the cause of his seizures but noted that the first seizure was not until 1994. The examiner noted that the 1994 seizure was attributed to the Veteran's alcohol use and that since that time some of the documentation showed that the Veteran had been noncompliant with his medication for seizures. Thus, the examiner opined that it was less than likely that the in-service motor vehicle accident was the cause of the Veteran's seizures because he did not have his first seizure until almost 30 years after the accident and other possible etiologies include the Veteran's past alcohol use and possible failure to adhere to the regimen of medication recommended to treat his seizure disorder. Id. 

The Board finds this opinion adequate for adjudication purposes as the examiner considered all of the pertinent evidence of record, performed a physical examination, and provided a sufficient rationale for the conclusions rendered. Further, the Board finds this opinion the most probative evidence of record as it provides the most detailed clinical consideration of the Veteran's medical history.

As noted, the record includes the opinions from Dr. G.B.N. that assert that the Veteran's seizures are a direct result of his in-service motor vehicle accident. Those opinions carry reduced probative value when compared to the June 2017 VA opinion as they did not contain an adequate rationale in support of their conclusions. 

The Board acknowledges the Veteran's assertions that his seizures are related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra as to the specific issue in this case, the etiology of seizures falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed seizure disorder is related to claimed injuries to his head in service requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, supra. As such, the Board assigns no probative weight to the Veteran's assertions that his seizures are related to any in-service neck injury, to include the 1968 motor vehicle accident.

The Board also acknowledges the Veteran's assertions that he began experiencing seizures in the 1970s soon after service. The Veteran indicated that his mother told him that he had a seizure and that some of his now deceased neighbors witnessed the seizure. The Veteran stated that he began seeing a doctor for his seizures at this time and began to take medication. Notably, this report is different from his reports at the VA examination.  Crucially, there is no competent persuasive evidence of record linking the Veteran's seizure disorder to an incident of his military service. 

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for seizures.  The benefit of the doubt rule is not for application. See 38 U.S.C. § 5107 (b).

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for arthritis of the cervical spine (claimed as neck condition) is denied.

Entitlement to service connection for seizures is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


